Priority
	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

The examiner acknowledges that the instant application is a national stage entry of PCT/JP2016/075823, filed 09/02/2016, which claims priority from Application JP 2015-239081, filed 12/08/2015. The examiner acknowledges that Application JP 2015-239081 provides adequate support in the manner provided by 35 U.S.C. 112(a) for claims 1-18 of this application.

Therefore, the claims receive the effective filing date of 12/08/2015.
Reasons for Allowance
Claims 1-5, 7-10, 12-13, and 15-18 are allowable. The following is an examiner’s statement of reasons for allowance:

Claim Eligibility
The claims recite eligible subject matter because the claims recite additional elements that amount to significantly more than the judicial exception itself. For example, by reciting the steps of receiving, via a communication network, first content and sensor data from a user terminal, wherein the first content is selected on the user terminal based on a first user input, and the sensor data is obtained by a sensor associated with the user terminal; generating an analysis result based on one of image analysis or audio analysis on the received first content; extracting a keyword from metadata associated with the received first content; retrieving second content based on the extracted keyword, wherein the second content is different from the first content; comparing the sensor data with specific preference data, wherein the specific preference data includes a set of preferences corresponding to a set of events; setting a specific machine learning algorithm based on the comparison of the sensor data and the specific preference data;

 determining a user preference based on the specific machine learning algorithm; generating related information associated with the first content, wherein the related information is generated based on the user preference and the second content; extracting a parameter based on the related information, wherein the related information is associated with the first content and the generated analysis result; generating a design of an article based on the extracted parameter; applying a specific filter on the generated design wherein the specific filter is associated with a season, and the season is selected on the user terminal based on a second user input; and controlling a display of the generated design on the user terminal, wherein the generated design is displayed on the user terminal in combination with a specific background that corresponds to the selected season, the claims, as a whole, recite an unconventional series of steps for product customization, which amount to an inventive concept.

Non-Obviousness
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claim 1 is allowable as follows:

The prior art neither anticipates nor fairly and reasonably renders obvious the information-processing device of Claim 1, comprising a CPU configured to:
receive, via a communication network, first content and sensor data from a user terminal, wherein the first content is selected on the user terminal based on a first user input, and the sensor data is obtained by a sensor associated with the user terminal; 
generate an analysis result based on one of image analysis or audio analysis on the received first content; 
extract a keyword from metadata associated with the received first content; 
retrieve second content based on the extracted keyword, wherein the second content is different from the first content; 
compare the sensor data with specific preference data, wherein the specific preference data includes a set of preferences corresponding to a set of events; 
set a specific machine learning algorithm based on the comparison of the sensor data and the specific preference data;

 
determine a user preference based on the specific machine learning algorithm; 
generate related information associated with the first content, wherein the related information is generated based on the user preference and the second content; 
extract a parameter based on the related information, wherein the related information is associated with the first content and the generated analysis result; 
generate a design of an article based on the extracted parameter;
apply a specific filter on the generated design wherein the specific filter is associated with a season, and the season is selected on the user terminal based on a second user input; and 
control a display of the generated design on the user terminal, wherein the generated design is displayed on the user terminal in combination with a specific background that corresponds to the selected season.

The most relevant prior art made of record includes Page et al (US 20130173413 A1), hereinafter Page, which teaches product customization based on physiological data [Abstract], in which user profile data  is received, including user goals and ratings of items [0039], along with sensor data indicating physiological attributes [0049]. The user profile information may be input by the user [0039], with the sensor data coming from sensors in communication with the system [0024]. The sensor data, such a microphone data, is analyzed to determine attributes of the user [0028, 0041]. These attributes are compared with target values or categories, which are used to match the user to categories or types of items [0023, 0060]. Profile attributes may be used in filtering recommendations in addition to the use of these physiological attributes [0043]. Based on the physiological attributes from sensor data and user-provided profile information, parameter values may be determined [0063]. A product may be customized based on these values, and the customization presented to the user for consideration [0063].
However, Page does not teach at least the extraction of a keyword from metadata associated with the first content (profile data in this reference), the retrieved of second content based thereon, the setting of a specific machine learning algorithm based on the comparison of sensor data with preference data, the use of the machine learning algorithm in determining a user preference, the generation of related information associated with the first content based on both the user preference and the second content, or the application of a filter on the generated design associated with a season which, when chosen by the user, displays the generated design before a seasonally-corresponding background.

Fonte et al (US 20150154678 A1), hereinafter Fonte, teaches methods for creating fully custom products (Fonte: Abstract), in which image data is received and analyzed to determine user information [0120-0122]. A user 
However, even if it is understood that the providing of data to the machine learning model constitutes a comparison and that the model is set based on this, Fonte fails to teach distinct first content and sensor data as in the claims, nor does it teach the extraction of a keyword from metadata associated with the first content (profile data in this reference), the retrieved of second content based thereon, the generation of related information associated with the first content based on both the user preference and the second content, or the application of a filter on the generated design associated with a season which, when chosen by the user, displays the generated design before a seasonally-corresponding background, rather teaching only that the representation of the custom product is overlaid over a background of the aforementioned images to show the product on the user.

Churchill et al (US 20160086206 A1) hereinafter Churchill, teaches methods for machine generated recommendations [0086-0087], including that characteristics can be identified from image metadata [0075], and that second items can be found which share said characteristics [0075]. 
However, Churchill does not teach the ability to receive sensor data obtained by a sensor, and therefore also fails to teach or suggest comparing the sensor data with specific preference data, wherein the specific preference data includes a set of preferences corresponding to a set of events; setting a specific machine learning algorithm based on the comparison of the sensor data and the specific preference data; determine a user preference based on the specific machine learning algorithm; or the parameter extraction as claimed, with no teaching of a customized design being generated, or a filter, let alone a season/background filter, being applied.

Chen et al (US 20170352091 A1), hereinafter Chen, teaches scored product recommendations [0203], wherein the recommendations take into account a user body scan done with sensors [Abstract], including that a background of the ‘virtual fitting room,’ may be user-selected to match a season, such as a beach background to match a summer product [0423]. 
However, Chen does not teach any of the claimed steps regarding first and second content, sensor data, or machine learning, nor does it teach that the displayed product is recommended, let alone a generated design.

While the custom product systems of Page and Fonte, with the marketplace-based product recommendation system of Churchill and the virtual fitting room of Chen, may individually teach steps of the pending claims, it would not have been obvious to combine the references, with responsive steps being taught by different references. This combination would require, for instance, an understanding that the parameter of Page is extracted based related information which is generated based on second content of Churchill and a user preference determined as in Fonte. Similarly, the combination would necessitate that the background of Chen is applied to a custom design as in Page or Fonte, based on such a parameter as addressed above. With Page having not teaching of the steps performed by Fonte, Churchill, or Chen, and with these secondary references having not teaching of limitations taught by Page or each other, it would not have been obvious to combine these references such that different secondary references teach steps that steps of the primary reference’s teachings would then be interpreted to rely upon. Even in combination, the references fail to teach the limitations of the claims as a whole.

	Other relevant patents and patent publications similarly fail to disclose or render obvious the combination of limitations in Claim 1, alone or in obvious combination. 
Nakanishi et al (US 20040148572 A1) teaches a system in which a season-specific background can be selected for display along with a merchandise recommendation, but has not teaching of custom product design, or use of audio/image analysis or sensor data as in the claims.

Similarly, KR20080002187A and Kays (CA 2689757) teach systems in which a product may be displayed over a seasonally appropriate background, which may be user-selected. While each teaches customized products or services, and Kays uses image analysis, neither reference teaches other limitations of the pending claims.

References such as Xiong (US 20110088064 A1) and Somaiya et al (US 20150088921 A1) teach the finding of second content (such as similar videos) based on keywords from metadata in the context of content recommendations, but do not discuss custom design generation, sensor data, machine learning, or other key limitations of the claims.


Non-patent literature similarly fails to disclose or render obvious the combination of limitations in Claim 1, alone or in obvious combination. 
Esheiba et al (NPL – see attached) teaches a system for recommending customized products. It discusses sensor data monitoring, and teaches hybrid recommendations that take into account user profile elements in categorizing their preferences. 
Similarly, references such as Gong et al, Dahunsi, and Chakraborty et al (NPL’s – see attached) teach garment recommendation and customization systems which utilize image analysis, and metadata of user-selected data to customize recommendations. The references can use machine learning and image similarity to find parameters with which to determine recommendations. However, while the references do reference seasonal considerations, the references do not teach the season background/filter as claimed, nor the specific steps of the claims, such as the comparison of sensor data to user preferences or the determination of a parameter for customization as claimed.

These references, alone or in combination, fail to specifically teach the specific limitations of the claims. Therefore, in combination, prior art fails to teach or suggest the claims.
Each of these references fail to disclose or render obvious the combination of limitations in independent claim 1, alone or in obvious combination. Therefore, at least for the combination of elements recited in independent claim 1, the claim allowable over prior art.

Claim 17 recites a method that is substantially similar to the system of Claim 1; therefore, Claim 17 is similarly allowable on the same basis. 
Claim 18 recites an article of manufacture that is substantially similar to the system of Claim 1; therefore, Claim 18 is similarly allowable on the same basis. 

At least for their dependence upon allowable claim 1, claims 2-5, 7-10, 12-13, and 15-16 recite subject matter allowable for sustainably similar reasons to claim 1, and therefore claims 2-5, 7-10, 12-13, and 15-16 are allowable over prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684  
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684